Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final-Office Action mailed on 11/15/2021, applicants’ response dated 05/16/2022 is acknowledged; in said response applicants’ have amended claims 24, 28-29 and 32-35 and cancelled claims 25-26 and 30-31. Amended claims 24, 27-29 and 32-43 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejections: I. Claim 28 is rejected under 35 U.S.C. 112(b); and II. Claim 29 and claims 30-40 depending therefrom are rejected under 35 U.S.C. 112(b), are being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 112(a) 
Previous rejection of claims 24-43 rejected under 35 U.S.C. 112(a), is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 24-43 rejected under 35 U.S.C. 103(a) as being unpatentable over Hawkes et al., (US 8,946,507) and further in view of Hanson et al., (Bioorganic & Med. Chem., 1999, Vol. 7: 2247-2252) and Hayashi et al., (Chapter 25, Asymmetric Synthesis and Applications of-Amino Acids, ACS Symposium Series, 2009, pages 407-417), is being withdrawn due to claim amendments and persuasive arguments.

Maintained-Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	I. Claims 24, 27-29 and 32-43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of US 10,260,078 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 24, 27-29 and 32-43 of the instant application cannot be considered patentably distinct over allowed patent claims 1-4 of US 10,260,078 B2 when there is specifically disclosed embodiments and falls within the scope of the instant claims 24, 27-29 and 32-43 herein. In the instant case, the allowed patent specification and the allowed patent claims 1-4 of US 10,260,078 B2 discloses as a preferred embodiment and are directed to “…L-glufosinate … ”. Regarding rejection of claims 24, 27-29 and 32-43  over allowed patent claims 1-4 of US 10,260,078 B2, examiner takes the position that the product claims 1-4 of US 10,260,078 B2 and the method claims of the instant application is a different form/version of the allowed patent claims; examiner also notes in said allowed patent there was no restriction in place for “a method of making L-glufosinate …”. Therefore, the method claims 24, 27-29 and 32-43 of the instant invention are deemed as an obvious variation of the invention of allowed patent claims 1-4 of US 10,260,078 B2.

II. Claims 24, 27-29 and 32-43 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application claims over amended claims 21-35 (dated 11/22/2021) of Green et al., 17/464,887. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The recited claims 21-35 of the recited reference co-pending application Green et al., 17/464,887 are identical in scope as claimed in claims 24, 27-29 and 32-43 of the instant application, and the instant claims 24, 27-29 and 32-43 falls entirely within the scope of co-pending claims in co-pending reference application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicants’ have traversed the above ODP rejection with the following arguments: (see page 5 of Applicants’ REMARKS dated 05/16/2022). 
	Applicants’ argue: “…Applicant respectfully requests that these rejections be held in abeyance until patentable subject matter is otherwise identified.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons. Claims 24, 27-29 and 32-43 are not in condition for allowance and therefore the rejection is maintained.
New-Claim Rejections: 35 USC § 103 (AIA ) 
New rejection is necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 24, 27-29, 35 and 40-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawkes et al., (US 8,946,507) and further in view of Hanson et al., (Bioorganic & Med. Chem., 1999, Vol. 7: 2247-2252), Hayashi et al., (Chapter 25, Asymmetric Synthesis and Applications of-Amino Acids, ACS Symposium Series, 2009, pages 407-417) and as evidenced by Bommarius et al., (Section 2.4, Biocatalysis, 2014, pages 1-24, Ed., Georg Thieme Verlag KG.) and Kohls et al., (Current Opinion in Chemical Biology, 2014, Vol. 19:180–192).  
Claims 24, 27-29, 35 and 40-43 as interpreted are directed to a method for making L-glufosinate… said method comprising a genus of polypeptides with the associated function i.e., any D-amino acid oxidase (DAAO) enzyme, said enzyme DAAO enzyme having the amino acid sequence of SEQ ID NO: 2; comprising one or more mutations at positions 54, 56, 58, 213 and 238 using SEQ ID NO: 2 as a reference sequence (“comprising” is an “open language” and only the corresponding recited amino acid residues in the claimed DAAO are defined in the claimed structure SEQ ID NO: 2 and the remainder of the molecule(s)/mutated DAAO is undefined; thus, claims as written encompasses unlimited/undefined structures); and in said method …aminating the PPO to L-glufosinate is by any L-amino acid dehydrogenase (LAAD) of unlimited/undefined structures including variants, mutants and homologs.
Regarding claims 24, 27-29, 35 and 40-43, analogous art Hawkes et al., (US 8,946,507) teach a method for making PPO comprising: reacting D-glufosinate (D-pohosphinothricin) with a D-amino acid oxidase (DAAO) enzyme isolated from Rhodosporidium sp., including specific variants of said DAAO enzyme to form PPO (2-oxo-4-(hydroxyl(methyl)phosphinoyl)butyric acid; see provided sequence alignment) and also glutamate as the amino donor in said catalytic reactions; said reference also suggests the use of D-amino acid dehydrogenases capable of catalyzing the oxidation of  D-phosphinothricin (D-glufosinate) and the formation of ammonia (NH3) and  PPO (2-oxo-4-(hydroxyl(methyl)phosphinoyl)butyric acid, including the catalytic interconversion D-phosphinothricin (D-glufosinate) to L-phosphinothricin (L-glufosinate). Applicants’ are directed to the following sections in Hawkes et al., (US 7,939,709 B2): Abstract; col. 6, lines 48-67; col. 8, lines 19-44; ex vivo method col. 12, lines 59-67. Some of the relevant sections from Hawkes et al., (US 8,946,507) are reproduced below:     
Hawkes et al., US 8,946,507 B2
Col. 6

    PNG
    media_image1.png
    268
    345
    media_image1.png
    Greyscale

Col. 8 & claims

    PNG
    media_image2.png
    362
    365
    media_image2.png
    Greyscale

Col. 12, ex vivo method

    PNG
    media_image3.png
    137
    343
    media_image3.png
    Greyscale

However, Hawkes et al., (US 7,939,709 B2, in IDS) do not explicitly teach aminating the formed PPO to L-glufosinate (L-pohosphinothricin) with an L-amino acid dehydrogenase (LAAD) enzyme in the presence of ammonia (NH3) source as claimed in the claimed method of the instant invention. 
Regarding claims 24 and 40-43, Hanson et al., (Bioorganic & Med. Chem., 1999, Vol. 7: 2247-2252) teach a method for catalyzing the chiral forms of D-amino acid/keto acid to L-amino acid forms by reductive amination in the presence of enzymes D-amino acid oxidase (DAAO) and an L-amino acid dehydrogenase (LAAD) enzyme in the presence of ammonia (NH3). Applicants are directed to the following sections in Hanson et al., (Bioorganic & Med. Chem., 1999, Vol. 7: 2247-2252): Abstract; Scheme 1, page 2249; Scheme 2, page 2250; and entire document. 
Similarly, Hayashi et al., (Chapter 25, Asymmetric Synthesis and Applications of-Amino Acids, ACS Symposium Series, 2009, pages 407-417) also advantageously teach biochemical methods from converting D-chiral forms to L-chiral forms of amino acids (deracemization from racemate to a single enantiomer) by the use of D-amino acid oxidase (DAAO) and an L-amino acid dehydrogenase (LAAD) enzyme (see Abstract; Fig. 1, page 408; Scheme 1, page 409; Scheme 2, page 411; and entire document). 
Bommarius et al., (Section 2.4, Biocatalysis, 2014, pages 1-24, Ed., Georg Thieme Verlag KG.) provide clear evidence that amino acid dehydrogenases is able to perform both forward and reverse reaction (Scheme 1; page 1; Table 1, page 2) and able to catalyze a wide variety of substrates  (Scheme 12-13 & Table 9, pages 17-18; and entire document). 
Similarly, Kohls et al., (Current Opinion in Chemical Biology, 2014, Vol. 19:180–192) provide clear evidence that amino acid dehydrogenases is able to perform both forward and reverse reaction and able to utilize non-canonical and structural analogs of amino acids (it is well established in the art that D-phosphinothricin (D-glufosinate) and L-phosphinothricin (L-glufosinate) are structural analogs of amino acid glutamate); see Abstract; Scheme 1, page 184; and entire document.
   It would have been obvious to a person of ordinary skill in the art to modify the teachings of Hawkes et al., that teaches a method for making PPO comprising: reacting D-glufosinate (D-pohosphinothricin) with a D-amino acid oxidase (DAAO) enzyme isolated from Rhodosporidium sp., including specific variants of said DAAO enzyme to form PPO (2-oxo-4-(hydroxyl(methyl)phosphinoyl)butyric acid) and also glutamate as the amino donor in said catalytic reactions, by incorporating the method of aminating the formed PPO to L-glufosinate (L-pohosphinothricin) with a L-amino acid dehydrogenase (LAAD) enzyme as  taught by the references of Hanson et al., and Hayashi et al., and as evidenced by Bommarius et al., and Kohls et al. Motivation to do so is provided by reference of Hawkes et al., that clearly define the role of DAAO and D-amino acid dehydrogenase (LAAD) enzyme for efficient production of L-glufosinate (L-pohosphinothricin), an herbicide with various industrial applications and commercially important. The expectation of success is high, because the combined teachings of Hawkes et al., Hanson et al., Hayashi et al., Bommarius et al., and Kohls et al., provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Examiner also finds support in: MPEP 2144.05 [R-5]: Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Therefore, claims 24, 27-29, 35 and 40-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawkes et al., (US 8,946,507) and further in view of Hanson et al., (Bioorganic & Med. Chem., 1999, Vol. 7: 2247-2252), Hayashi et al., (Chapter 25, Asymmetric Synthesis and Applications of-Amino Acids, ACS Symposium Series, 2009, pages 407-417) and as evidenced by Bommarius et al., (Section 2.4, Biocatalysis, 2014, pages 1-24, Ed., Georg Thieme Verlag KG.) and Kohls et al., (Current Opinion in Chemical Biology, 2014, Vol. 19:180–192). 
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the arguments following claim amendments; said arguments are relevant for the new 103(a) rejection above: (see pages 8-11 of Applicants’ REMARKS dated 05/16/2022). 
	Applicants’ argue: “… However, Applicant notes that Hawkes discloses that a D-amino acid dehydrogenase may be capable of catalyzing the oxidation, i.e. for the reaction of D-glufosinate to PPO and not for the reverse reaction. Further, the depicted reaction mechanism merely discloses a reaction arrow in the PPO reaction direction. Therefore, a person of ordinary skill in the art would have understood the cited passages as describing only alternatives to DAAO, which is also shown in Hawkes at column 4, lines 20 to 22, wherein suitable enzymes for the oxidation reaction such as DAAO or D-amino acid dehydrogenase are listed. Thus, Hawkes provides no motivation or suggestion for to using LAAD for the reaction of PPO to the L-amino acid…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments, examiner maintains the position that glufosinate is a structural analog of glutamate (Wikipedia, Glufosinate, 5 pages downloaded from https://en.wikipedia.org 05/25/2022) and is a substrate/catalyzed by L-amino-acid dehydrogenase and said amino acid dehydrogenases is able to perform both forward and reverse reaction (Enzyme entry: EC 1.4.1.5, Expasy, 2 pages downloaded 05/25/2022). Examiner has also provided additional references above in the body of the rejection that provides teaching, suggestion and motivation for the skilled artisan for aminating the formed PPO to L-glufosinate (L-pohosphinothricin) with an L-amino acid dehydrogenase (LAAD) enzyme in the presence of ammonia (NH3) source as claimed in the claimed method of the instant invention. 
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
I. Claims 24, 27-29 and 32-43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of US 10,260,078 B2; and II. Claims 24, 27-29 and 32-43 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application claims over amended claims 21-35 (dated 11/22/2021) of Green et al., 17/464,887.
Claims 24, 27-29, 35 and 40-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawkes et al., (US 8,946,507) and further in view of Hanson et al., (Bioorganic & Med. Chem., 1999, Vol. 7: 2247-2252), Hayashi et al., (Chapter 25, Asymmetric Synthesis and Applications of-Amino Acids, ACS Symposium Series, 2009, pages 407-417) and as evidenced by Bommarius et al., (Section 2.4, Biocatalysis, 2014, pages 1-24, Ed., Georg Thieme Verlag KG.) and Kohls et al., (Current Opinion in Chemical Biology, 2014, Vol. 19:180–192).  
Conclusion
	None of the claims are allowable. Claims 24, 27-29 and 32-43 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652